 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDExtendicareof Kentucky,Inc.,d/b/a St.Joseph'sInfirmaryandServiceEmployees InternationalUnion, AFL-CIO, Local 557, Petitioner. Case9-RC-8958November 29, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Edward C. Verst ofthe National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 9, the case was transferred to the Board fordecision. Briefs have been filed by the Employer andthe Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Hearing Officer's rulings made at the hearingare free from prejudicial error, and are, herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is a Delaware corporationengaged in the operation of a large proprietaryhospital at Louisville, Kentucky. The parties havestipulated, and we find, that the Employer is engagedin commerce within the meaning of the Act, and wefurther find that it will effectuate the purposes of theAct to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.'3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Petitioner seeks to represent a unit described asallemployees in the Employer's dietary (food),maintenance (engineering), laundry, and housekeep-ing departments, and also surgery aides, excluding allclerical,technical,and professional employees,2supervisors within the meaning of the Act, and allemployees charged with patient care. Specificallyagreed to be excluded from the unit sought byPetitionerwere any employees falling within theclassifications of orderlies, surgical technicians, labo-ratory helpers, licensed practical nurses, registerednurses and nurses aides.The Employer contends that only an overall unit ofall its hospital employees, whether or not theirprincipal function is dealing directly with patients, isappropriate. In this regard the Employer contendsparticularly that Petitioner has not produced ade-quate evidence to demonstrate that employees in theproposed unit constitute a functionally distinct groupof employees who have a sufficient community ofinterest to be established as a separate unit forcollective-bargaining purposes.The Employer alsoargues that even if this contention is rejected,fragmentation of the overall unit into any smallerunits should be denied because the likelihood ofstrikes which would imperil life in hospitals would beincreased thereby.Petitioner replies that employees in the requestedunit constitute a distinct and homogeneous serviceand maintenance unit which provides basic suppor-tive services to the employees who essentially providethe hospital's principal service, patient care and thuscomprise an appropriate unit.The record shows that the Employer employs about100 employees in its dietary department. They work inthe main kitchen, cafeteria, coffee shop, and washete-ria areas. They are responsible for preparing food forpatients,hospitalpersonnel, and others.Dietarydepartment employees deliver all food prepared forpatients on heated thermal trucks to nursing stationson the hospital floors. From such locations it isdelivered to the patients by Nursing Service Depart-ment personnel. After patients have eaten, their traysare picked up by nursing service personnel andreturned to the thermal trucks, which are returned tothe dietary department by dietary employees.About 35 maintenance employees in such classifica-tions as plumber, electrician, gardener, yardman, andair-conditioningmechanic are employed in theEmployer's engineering department. They workthroughout the hospital maintaining its equipment'and grounds. Much of their time is spent in shopslocated in the basement of the main building or in aseparate building which houses the laundry, wherethey repair and maintain equipment.In the laundry department the Employer employsabout 50 employees sorting, washing, drying, andironing the goods and linens which are used through-out the hospital, and delivering them to storage areas.There are about 65 employees in the Employer'shousekeeping department, who clean patients' rooms,'The Employer declined to stipulate that Petitioner was a labor2The parties have stipulated that all registered nurses, registeredorganization within the meaning of Section 2(5) of the Act,but the recordpharmacists,and registered radiologists in the X-ray department areclearly shows that Petitioner meets the necessary statutory criteria.professional employees within the meaning of Section 2(12) of the Act.194 NLRB No. 51 ST. JOSEPH'S INFIRMARY357as well as surgery, delivery, and recovery rooms, andwho move beds and clean carpets and wax and bufffloors and major hallways. Housekeeping employeesare directed by supervisors of their own department,and not by nursing personnel.In addition to the above-named departments whichPetitionerwould include within its service andmaintenance unit, it requests the inclusion of "surgeryaides." However, at the hearing Petitioner agreed that"nurses aides" were to be excluded from the proposedunit, and the record shows that "surgery aides" aremerely nurses aides with some additional training,who tend to patients prior to surgery. There are alsoeight employees in the dispatch service departmentwho operate the mailroom and distribution center,and make regular messenger runs throughout thehospital delivering papers, supplies, and samples, aswell as such documents as patients' charts andlaboratory reports. Petitioner is willing either toinclude these employees in the requested unit asservice employees or to exclude them therefrom onthe ground that their duties are more like those ofexcluded office clerical employees.The Employer would include, in the overall unit itcontends is appropriate, either all other nonprofes-sional and nonclerical employees in the hospital; or inthe alternative it would also include a considerablenumber of employees who perform clerical services ina variety of departments or units performing mostlyadministrative functions.3The Employer contends that the unit sought is notappropriate because it has not been demonstrated byPetitioner that the employees who would comprise itare functionally distinct from employees in the overallunit, or have substantially more of a community ofinterest with each other than with employees in theoverallunit.The Employer also contends thatemployees in all departments constitute an integralunit supplying a continuous flow of emergency,diagnostic,medical, surgical, and other services topatients, and should not be fragmented by establish-ing a smaller unit such as is here requested, because ofthe danger that work stoppages would be more likelyto occur, thus increasing danger to the welfare or lifeof patients requiring continuity of care and properlyfunctioning equipment.In contending that the requested unit is notappropriatebecause the grouping of employeesrequested to be included therein is not functionallydistinct, the Employer points out that housekeepingemployees sometimes work with nursing servicedepartment employeesin cleaningup a mess createdin a patient's room, that dietary employees bring tonursing units the exact foods ordered by physicians,thatmaintenance and laundry employees workthroughout the hospital repairing equipment in, ordelivering laundry to, a variety of departments. TheEmployer also notes that many departments in thehospital, some of which would be included in andsomeexcluded from the unit requested by Petitioner,combine unskilled employees with employeespossess-ing varying degrees of skill, so that the requested unitshould not in the Employer's view be found appropri-ate on the basis of any difference in employee skills.Accordingly, the Employer contends that in thepresent case, as in a prior proceeding4 where theunion requested an overall unit, only an overall unitshould be found appropriate. We find no merit in thisposition.The record shows generally that the employees whocomprise the unit sought by Petitioner have asufficient communityof interest,distinct and apartfrom the other employees that the Employer wouldinclude in an overall unit, so that they constitute anappropriate separate bargaining unit of service andmaintenance employees. In this regard the recordshows that the employees in the unit requestedprovide support typeservicesto other employees insuch hospital departments (or units) as emergencyservice, nursing service, intensive care, and physicaltherapy, and in the surgery suite and centralsterilesupply. These latter employees we find, on the basis ofthe particular facts disclosed by the present record,have particular duties which in their detailsare moreclosely related to or concerned with the many facetsof proper patientcare asprovidedin a major medicalcenter, than are the duties of the dietary, housekeep-ing, laundry, and maintenance employees Petitionerseeksto representin a serviceand maintenance unit.We find, however, that such a service and mainte-nanceunit should also include the dispatchservicedepartment employees, about eight in number, whooperate the mailroom and distribution center, andwho make regularly scheduled trips throughout thehospital delivering paper, supplies and samples, anddocuments such as patients' charts and laboratoryreports. Further, we find no basis for including in aservice andmaintenanceunit the surgical aidesrequested by Petitioner. At the hearing Petitionerconceded that nursesaidesshould be excluded fromthe unit it sought. The record shows that surgical aidesare essentially nurses aides who work in surgery,3The more limited overall unit sought by the Employer would includecare, in accounting, admitting,business services, data preparation,medicalemployees charged with patient care in central sterile supply emergency,records, personnel,public relations, reservations,and social services.intensive care,laboratory,nursing services,pharmacy,physical therapy,4ButteMedical Properties, d/b/a MedicalCenter Hospital,168 NLRBradio therapy and x-ray; whereas the broader alternative overall unit266.would include also all employees, in addition to those charged with patient 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDattending patients prior to their operations. Accord-ingly, we shall exclude surgical aides from the serviceand maintenance unit which, as modified above, wehereby find to be appropriate.The Employer and Petitioner disagree about thesupervisory status of a number of employees, namelyShreck, chief electrician in the maintenance depart-ment; Perry, who each day works several hours inplace of Chief Cook Green; Carr, Payton, Sinchorn,andWise,who work in the dietary department;Washburn, Gilhouse, and two others were not named,who work in the housekeeping department directingcrews engaged in cleaning and disinfecting patients'rooms as they are vacated; Hester and Thorton, whodirect crews which clean rooms on a regular dailybasis; and Perkins, who is in charge of two employeesand has the responsibility of seeing to it that drapesare cleaned and broken furniture is promptly re-moved from patients' rooms. We do not deem thepresent record to be sufficiently clear to enable us todetermine whether the aforementioned individualsare supervisors as Petitioner contends or employees asthe Employer argues. Under such circumstances weshall permit all 13 aforementioned individuals to votesubject to challenge in the election directed herein.The Employer and Petitioner also disagree aboutwhether Betty Henry, in the dietary department, is asupervisor.Henry, an administrative dietitian, worksdirectly under the director of the dietary department.She has the authority to responsibly direct kitchenpersonnel and to determine their particular workassignments, as well as to discipline such personnelwhen necessary. We find that Henry is a supervisorwithin the meaning of Section 2(11) of the Act, asPetitioner contends.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for the5 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236;N.L.R.B v. Wyman-Gordon Co.,394 U.S.759.Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedpurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees employed by the Employer at itsLouisville,Kentucky, location in the dietary,housekeeping,laundry,maintenance(engineering), and dispatch service departments,including cooks, tray girls, maids, laundry andmaintenance employees, janitors, storekeepersand groundskeepers, but excluding surgical aides,nursesaides, orderlies, surgical technicians, surgi-cal licensed vocationalnurses, licensed vocationalnurses, laboratory helpers, registered nurses, li-censed practical nurses, and all other employeesnot employed in the dietary, housekeeping, laun-dry,maintenance, and dispatch service depart-ments,office clerical employees, guards, profes-sional employees, and supervisors as defined in theAct.[Direction of Elections omitted from publication.]MEMBER KENNEDY, dissenting:Contrary to my colleagues, it is my view that theunit in which the election is directed is inappropriate.I view the unit found appropriate here as essentially aheterogeneous grouping of departments. It does notappear to correspond to any recognized organization-al structure or line of supervision of the Employer. Icannot see any separate and distinct community ofinterest, including skills, that such employees as thedietary and housekeeping personnel may have withsuch employees as the plumbers, electricians, etc., ofthe maintenance department, which is lacking in thecases of nurses aides, orderlies, etc. It is the employeesof the nursing service, not the mechanics, plumbers,and plasterers, with which the housekeeping anddietary personnel work in close contact and mustcollaborate with in the care of the immediate needs ofpatients. I would adhere to the Board's Decision in theButte Medical Propertiescase.by the Employerwith the Regional Director for Region 9 within7 days ofthe date ofthisDecision and Direction of Election. The RegionalDirectorshallmake the list available to all parties to the election.No extension oftime to file this list shall be grantedby theRegionalDirectorexcept inextraordinarycircumstances.Failure to comply withthis requirement shallbe groundsfor setting aside the election wheneverproper objections arefiled.